                                                          USDC SDNY
UNITED STATES DISTRICT COURT                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                             ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                 DOC #: _________________
                                                          DATE FILED: 2/6/2020

              -against-
                                                                  17 Cr. 514-1 (AT)
COCHESE GREGORY,
                                                                       ORDER
                       Defendant.
ANALISA TORRES, District Judge:

       It is hereby ORDERED that the parties shall appear for a status conference on February
19, 2020, at 3:00 p.m.

       SO ORDERED.

Dated: February 6, 2020
       New York, New York
